DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 2 December 2021 and 16 February 2022, have been considered by the examiner.
Response to Amendment
	This office action is responsive to the amendment filed on25 April 2022. As directed by the amendment claim 6 has been amended. Thus claims 1-15 are presently pending in this application. Applicant’s amendments to the Claims have not overcome the 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed 26 November 2021.
Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. 
Applicant argues that the rejection of claim 1 should be withdrawn because Yodfat does not disclose all of the recitation of independent claim 1, for example “using the first port as an output port and applying a first signal to the first port, acquiring a second signal from the second port, and determining from the second signal a short circuit.” The examiner respectfully disagrees. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues there is no disclosure in either Yodfat or Simmons that would lead the skilled person to the sequence of steps recited for the controller in claim 1. The examiner notes claim 1 recites various functions that the controller is configured to perform, however, there is not a sequence of steps recited in claim 1. Simmons was relied upon to teach the controller is configured to determine from the second signal when a short circuit has occurred and there is a motivation given in Simmons to include the limitations as described in the rejection of claim 1. 
Regarding how the limitation of “using the first port as an output port” is taught by Yodfat, the examiner points to the rejection of claim 13 for further explanation.  
Specification
The disclosure is objected to because of the following informalities: In paragraph [0065] “step 32” should be “step S32” to be consistent with terminology. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the steps according to claim 1".  There is insufficient antecedent basis for this limitation in the claim; there is no recitation of “steps” in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-4, 6-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat et al. (WO 2009013736 A1) in view of Simmons (US 20090254025 A1).
	Regarding claim 1, Yodfat teaches: 	
	A medical device for delivering a medical fluid (i.e., a portable therapeutic fluid delivery device, see Abstract), comprising: 
	a user interface (see FIG. 11, reusable part: 100; see p. [0069]); 
	an electronic circuit (see FIG. 11, PCB: 130) connecting the user interface (100) to first and second ports (necessarily, see p. [0077] and FIG. 15 for circuitry, SWITCH 1 and SWITCH 2 are connected to respective CPU ports; see also Reference Figure 1 below) of a controller (see Reference Figure 1 below, CPU: 140), wherein the electronic circuit (130) enables the controller (140) to detect actuation of the user interface (100) (see p. [0077]), further wherein the controller (140) is configured to: 
	use the first port as an output port and to apply a first signal to the first port (necessarily; first port initially acts as an input port to recognize successful pressing of bolus button, and then acts as an output port to send a signal to the CPU to activate the motor in order to deliver a bolus dose, see p. [0077]); 
	acquire a second signal (i.e., a voltage signal from power source: Vcc in FIG. 15) from the second port; and 
	to determine from the second signal (necessarily, as circuits from both switches need to be shorted / closed in order to execute bolus delivery, see p. [(0076]) when an electrical fault has occurred (i.e., when only one bolus button has been pressed and bolus delivery has not been initiated) and to generate an electrical fault alert signal (i.e., via notification component: 145 in Reference Figure 1 below, see p. [0077]).
	However, modified Yodfat still fails to disclose: the controller is configured to determine from the second signal when a short circuit has occurred. Simmons, in a similar field of endeavor, teaches a medical device for delivering a medical fluid (see Abstract) comprising a controller, wherein the controller is configured to determine when a short circuit has occurred (see FIG. 8, diamond 168) and to generate a short circuit alert signal (see FIG. 8, blocks 170, 172) in order to alert the patient and/or clinician that a short circuit has occurred and to check the electronic circuit connection (see p. [0067)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yodfat by incorporating the algorithm (see Simmons FIG. 8 and p. [0066-0068], algorithm: 160) of Simmons to the controller of Yodfat in order to determine when a short circuit has occurred within the electronic circuit and generate a short circuit alert signal via the notification component of Yodfat, for the purpose of alerting the patient and/or the clinician of a potentially dangerous short circuit electrical fault or an improper analgesic dosage delivery (see Simmons, p. [0007]), thereby increasing the safety of the medical device.
	Regarding claim 2, Yodfat teaches: The medical device (i.e., a portable therapeutic fluid delivery device) according to claim 1, wherein the controller (140) is configured to detect when at least a part of the user interface (100) is not actuated (see p. [0077] discussing CPU 140 may be programmed to alert the patient via notification component if only one button has been properly pressed).
	Regarding claim 3, Yodfat teaches: The medical device (i.e., a portable therapeutic fluid delivery device) according to claim 1, wherein the controller (140) is configured to detect when at least a part of the user interface (100) is actuated (see p. [0077] discussing CPU 140 may be programmed to alert the patient via notification component if only one button has been properly pressed). However, Yodfat does not explicitly disclose: the controller is configured to wait for a predefined waiting time when at least a part of the user interface is actuated. Simmons, in a similar field of endeavor, teaches an algorithm (see FIG. 9, algorithm: 180) for determining if a button on the user interface is stuck. As shown in FIG. 9, if the predetermined time threshold is exceeded, the local controller sends a “stuck button” alert, which alerts the patient and/or clinician that the drug delivery button is stuck in its pressed position (see p. [0070]), allowing the pump’s processing and memory to take corrective action (see p. [0015]). Simmons also teaches that a shorted circuit within the electronic circuit can be treated the same as a stuck button (see p. [0020]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yodfat by incorporating the features of the algorithm, taught by Simmons, allowing the controller to wait a predetermined amount of time when at least part of the user interface is actuated before generating an alert signal to the patient and/or the clinician when an electrical fault has occurred, for the purpose of accurately identifying electrical faults within the electronic circuit.
	Regarding claim 4, Yodfat teaches: 
The medical device according to claim 1, wherein the controller (140) is further configured to use the first port (see Reference Figure 1 below) as an input port following the determination from the second signal that a short circuit (see combination with Simmons above in claim 1) has occurred.
	As discussed above in claim 1, the device of Yodfat can be modified by the device of Simmons by incorporating an algorithm configured to detect a short circuit (see Simmons p. [0067]) within the controller of Yodfat. Yodfat further teaches the first port can be interpreted as both an output port (i.e., when outputting a signal from the switch to the CPU) and an input port (i.e., when receiving a signal from one of the bolus buttons) (see p. [0077]). As written, the claim does not require that the port only be considered an “output” before the short is detected and only considered an “input” after the short is detected. Thus, after determining from a second signal that a short circuit has occurred, the first port is configured to continue acting as an input port for receiving a signal from its respective bolus button.
	Regarding claim 6, Yodfat teaches:
The medical device (i.e., a portable therapeutic fluid delivery device) according to claim 1, wherein the controller (140) is configured that the steps according to claim 1 are executed on user request (i.e., when the user compresses bolus buttons 15, 16) (see p. [0077]).
	Regarding claim 7, Yodfat teaches:
The medical device (i.e., a portable therapeutic fluid delivery device) according to claim 1, wherein the user interface (100) includes first and second user buttons (see Reference Figure 1 below, two bolus buttons: 15, 16, see p. [0076]) and the controller (140) is configured to initiate a predefined mode of operation of the medical device (i.e., a bolus delivery, “at least one bolus delivery button configured to signal the controller to initiate the delivery of the therapeutic fluid into the body of the patient,” see p. [0011]) in response to a substantially simultaneous actuation of the first and second user buttons (15, 16) (see p. [0077]).
	Regarding claim 8, Yodfat teaches: 
	The medical device (i.e., a portable therapeutic fluid delivery device) according to claim 1, wherein: 
	the user interface (100) includes first and second user buttons (see Reference Figure 1 below, two bolus buttons: 15, 16, see p. [0076)]); 
	the electronic circuit (130) comprises a first line connecting the first port to a first pad (i.e., conductive pad: 132 within button 15, see FIG. 14b) and a second line connecting the second port to a second pad (an equivalent conductive pad [like 132] within button 16, see p. [0070] and [0072]) (see Reference Figure 1 below); 
	the first pad (132) is connected via a first resistor (see resistor in FIG. 15) to a supply voltage (Vcc) and is connected via a first switch (SWITCH 1) associated with the first user button (15) to ground voltage (see FIG. 15); and 
	the second pad (equivalent to 132) is connected via a second resistor (see resistor in FIG. 15) to the supply voltage (Vcc) and is connected via a second switch (SWITCH 2) associated with the second user button (16) to ground voltage (see FIG. 15).
	The Examiner notes that the conductive pads within the bolus buttons form a contact switch together with each button’s metal strip (see p. [0072]). Therefore, the circuitry depicted in FIG. 15 shows the first and second pads as switches 1 and 2, respectively (see p. [(0076-0077]).
	Regarding claim 9, Yodfat teaches:
The medical device (i.e., a portable therapeutic fluid delivery device) according to claim 1, comprising at least one of an insulin pump (see p. [0012]), and a remote control (see p. [0015)).


    PNG
    media_image1.png
    436
    659
    media_image1.png
    Greyscale

	Regarding claim 10, Yodfat teaches:
	A method of delivering a medical fluid using a device (see Abstract) having a user interface (see FIG. 11, reusable part: 100; see p. [0069]) and an electronic circuit (see FIG. 11, PCB: 130) connecting the user interface (100) to first and second ports (necessarily, see p. [0077] and FIG. 15 for circuitry, SWITCH 1 and SWITCH 2 are connected to respective CPU ports; see also Reference Figure 1 above) of a controller (see Reference Figure 1 above, CPU: 140), the electronic circuit (130) enabling the controller (140) to detect actuation of the user interface (100) (see p. [0077]), the method comprising:
	(a) using the first port as an output port and applying a first signal to the first port (necessarily; first port initially acts as an input port to recognize successful pressing of bolus button, and then acts as an output port to send a signal to the CPU to activate the motor in order to deliver a bolus dose, see p. [0077]);
	(b) acquiring a second signal (i.e., a voltage signal from power source: Vcc in FIG. 15) from the second port; and
	(c) determining from the second signal (necessarily, as circuits from both switches need to be shorted / closed in order to execute bolus delivery, see p. [(0076]) when an electrical fault has occurred (i.e., when only one bolus button has been pressed and bolus delivery has not been initiated) and generating an electrical fault alert signal (i.e., via notification component: 145 in Reference Figure 1 above, see p. [0077]).
	However, modified Yodfat still fails to disclose: determining from the second signal when a short circuit has occurred. Simmons, in a similar field of endeavor, teaches a medical device for delivering a medical fluid (see Abstract) comprising a controller, wherein the controller is configured to determine when a short circuit has occurred (see FIG. 8, diamond 168) and to generate a short circuit alert signal (see FIG. 8, blocks 170, 172) in order to alert the patient and/or clinician that a short circuit has occurred and to check the electronic circuit connection (see p. [0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yodfat by incorporating the algorithm (see Simmons FIG. 8 and p. [0066-0068], algorithm: 160) of Simmons to the controller of Yodfat in order to determine when a short circuit has occurred within the electronic circuit and generate a short circuit alert signal via the notification component of Yodfat, for the purpose of alerting the patient and/or the clinician of a potentially dangerous short circuit electrical fault or an improper analgesic dosage delivery (see Simmons, p. [0007]), thereby increasing the safety of the medical device.
	Regarding claim 11, Yodfat teaches: The method according to claim 10, further comprising, prior to step (a), detecting that at least a part of the user interface (100) is not actuated (see p. [0077] discussing CPU 140 may be programmed to alert the patient via notification component if only one button has been properly pressed).
	Regarding claim 12, Yodfat teaches: The method according to claim 10, further comprising, prior to step (a), detecting when at least a part of the user interface is actuated (see p. [0077] discussing CPU 140 may be programmed to alert the patient via notification component if only one button has been properly pressed). However, Yodfat does not explicitly disclose: the controller is configured to waiting a predefined waiting time when at least a part of the user interface is actuated. Simmons, in a similar field of endeavor, teaches an algorithm (see FIG. 9, algorithm: 180) for determining if a button on the user interface is stuck. As shown in FIG. 9, if the predetermined time threshold is exceeded, the local controller sends a “stuck button’ alert, which alerts the patient and/or clinician that the drug delivery button is stuck in its pressed position (see p. [0070]), allowing the pump’s processing and memory to take corrective action (see p. [0015]). Simmons also teaches that a shorted circuit within the electronic circuit can be treated the same as a stuck button (see p. [0020)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Yodfat by incorporating the features of the algorithm, taught by Simmons, allowing the controller to wait a predetermined amount of time when at least part of the user interface is actuated before generating an alert signal to the patient and/or the clinician when an electrical fault has occurred, for the purpose of accurately identifying electrical faults within the electronic circuit.
Regarding claim 13, Yodfat teaches: The method according to claim 10, further comprising, after step (c), configuring the first port (see Reference Figure 1 above) as an input port.
	As discussed above in claim 10, the device of Yodfat can be modified by the device of Simmons by incorporating an algorithm configured to detect a short circuit (see Simmons p. [0067]) within the controller of Yodfat. Yodfat further teaches the first port can be interpreted as both an output port (i.e., when outputting a signal from the switch to the CPU) and an input port (i.e., when receiving a signal from one of the bolus buttons) (see p. [0077]). As written, the claim does not require that the port only be considered an “output” before the short is detected and only considered an “input” after the short is detected. Thus, after determining from a second signal that a short circuit has occurred, the first port is configured to continue acting as an input port for receiving a signal from its respective bolus button.
	Regarding claim 15, Yodfat teaches: The method according to claim 10, wherein steps (a) - (c) are executed on user request (i.e., when the user compresses bolus buttons 15, 16) (see p. [0077)).
	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yodfat et al. (WO 2009013736 A1) in view of Simmons (US 20090254025 A1), as applied to claims 1 and 10 above, respectively, and further in view of Braun et al. (US 4698582 A).
	Regarding claim 5, the combined device of Yodfat and Simmons discloses the claimed invention substantially as claimed, as shown above in claim 1. However, the combined device of Yodfat and Simmons does not explicitly disclose: the controller is configured to apply a ground voltage to the first port and to generate the short circuit alert signal when the second signal does not equal a supply voltage. Braun, in a similar field of endeavor, teaches an electronic device with short circuit protection capabilities (see Abstract), wherein a controller (see FIG. 1, component comprising reference signal unit: 16, comparator: 14, and disable unit: 17) is configured to apply a ground voltage (i.e., a reference signal) to a first port (i.e., a port of comparator: 14) and to generate a short circuit alert signal (i.e., a fault detected signal) when a second signal (i.e., a base-emitter voltage signal of power transistor: 15) does not equal a supply voltage (i.e., voltage signal emitted from reference signal unit: 16) (see Col. 2, Lines 26- 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Yodfat and Simmons to incorporate the teachings of Braun by applying a ground voltage to a first port in order to test if a short circuit has occurred across the electronic circuit, thereby disabling the power source of the device when such a short is detected, for the purpose of preventing or minimizing the risk of damage to either switch in the electronic circuit of Yodfat in a relatively simple and cost effective manner (see Braun, Col. 1, Lines 17-22 and Lines 30-35).
Regarding claim 14, the combined device of Yodfat and Simmons discloses the claimed invention substantially as claimed, as shown above in claim 10. However, the combined device of Yodfat and Simmons does not explicitly disclose: applying a ground voltage to the first port in step (a) and generating the short circuit alert signal in step (c) in response to the second signal not equaling a supply voltage.
	Braun, in a similar field of endeavor, teaches an electronic device with short circuit protection capabilities (see Abstract), wherein a controller (see FIG. 1, component comprising reference signal unit: 16, comparator: 14, and disable unit: 17) is configured to apply a ground voltage (i.e., a reference signal) to a first port (i.e., a port of comparator: and to generate a short circuit alert signal (i.e., a fault detected signal) when a second signal (i.e., a base-emitter voltage signal of power transistor: 15) does not equal a supply voltage (i.e., voltage signal emitted from reference signal unit: 16) (see Col. 2, Lines 26- 37).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined device of Yodfat and Simmons to incorporate the teachings of Braun by applying a ground voltage to a first port in order to test if a short circuit has occurred across the electronic circuit, thereby disabling the power source of the device when such a short is detected, for the purpose of preventing or minimizing the risk of damage to either switch in the electronic circuit of Yodfat in a relatively simple and cost effective manner (see Braun, Col. 1, Lines 17-22 and Lines 30-35).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783